


Exhibit 10.3
 
 
 

 
AMENDED AND RESTATED term LOAN NOTE
$38,000,000.00
Bethesda, Maryland
July 10, 2015



FOR VALUE RECEIVED, each of ALPHATEC HOLDINGS, INC., a Delaware corporation,
ALPHATEC SPINE, INC., a California corporation, ALPHATEC INTERNATIONAL LLC, a
Delaware limited liability company, and ALPHATEC PACIFIC, INC., a Japanese
company (individually, each a “Borrower” and collectively, the “Borrowers”),
hereby jointly and severally unconditionally promises to pay to the order of
MIDCAP FUNDING IV TRUST (formerly known as MidCap Funding IV Trust), a Delaware
statutory trust (together with its successors and assigns, “Lender”) at the
office of Agent (as defined herein) at c/o MidCap Financial Services, LLC, as
servicer, 7255 Woodmont Avenue, Suite 200, Bethesda, MD  20814, or at such other
place as Agent may from time to time designate in writing, in lawful money of
the United States of America and in immediately available funds, in the
principal sum of Thirty Eight Million and No/100 Dollars ($38,000,000.00), or if
less, the aggregate unpaid principal balance of the Term Loan made by Lenders to
Borrowers under the terms of that certain Amended and Restated Credit and
Security Agreement dated as of August 30, 2013 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Borrowers, such other borrowers that may become “Borrowers” under
the Credit Agreement, various financial institutions as are, or may from time to
time become, parties thereto as lenders (including without limitation, Lender)
and MidCap Funding IV Trust (formerly known as MidCap Funding IV, LLC),
individually as a Lender, and as administrative agent (in such capacity and
together with its successors and assigns, “Agent”). All capitalized terms used
herein (which are not otherwise specifically defined herein) shall be used in
this Amended and Restated Term Loan Note (this “Note”) as defined in the Credit
Agreement.
1.The outstanding principal balance of the Term Loan evidenced by this Note
shall be payable in full on the Termination Date, or on such earlier date as
provided for in the Credit Agreement.
2.This Note is issued in accordance with the provisions of the Credit Agreement
and is entitled to the benefits and security of the Credit Agreement and the
other Financing Documents, and reference is hereby made to the Credit Agreement
for a statement of the terms and conditions under which the Term Loan evidenced
hereby was made and is required to be repaid.
3.Each Borrower promises to pay interest from the date hereof until payment in
full hereof on the unpaid principal balance of the Term Loan evidenced hereby at
the per annum rate or rates set forth in the Credit Agreement. Interest on the
unpaid principal balance of the Term Loan evidenced hereby shall be payable on
the dates and in the manner set forth in the Credit Agreement. Interest as
aforesaid shall be calculated in accordance with the terms of the Credit
Agreement.
4.Upon and after the occurrence of an Event of Default, and as provided in the
Credit Agreement, the Term Loan evidenced by this Note may be declared, and
immediately shall become, due and payable without demand, notice or legal
process of any kind; provided, however, that upon the occurrence of an Event of
Default pursuant to the provisions of Section 10.1(e) or Section 10.1(f) of the
Credit Agreement, the Term Loan evidenced by this Note shall automatically be
due and payable, without demand, notice or acceleration of any kind whatsoever.




--------------------------------------------------------------------------------




5.Payments received in respect of the Term Loan shall be applied as provided in
the Credit Agreement.
6.Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are each hereby waived by Borrowers.
7.No waiver by Agent or any Lender of any one or more defaults by the
undersigned in the performance of any of its obligations under this Note shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different nature, or as a waiver of any obligation of Borrowers to
any other lender under the Credit Agreement.
8.No provision of this Note may be amended, waived or otherwise modified unless
such amendment, waiver or other modification is in writing and is signed or
otherwise approved by Borrowers, the Required Lenders and any other lender under
the Credit Agreement to the extent required under Section 11.16 of the Credit
Agreement.
9.THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.
10.Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
11.Whenever in this Note reference is made to Agent, Lender or Borrowers, such
reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns. The provisions of this Note shall be binding
upon each Borrower and its successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.
12.In addition to and without limitation of any of the foregoing, this Note
shall be deemed to be a Financing Document and shall otherwise be subject to all
of the general terms and conditions contained in Article 12 of the Credit
Agreement, mutatis mutandis.
13.This Note replaces in its entirety and is in substitution for but not in
payment of that certain Term Loan Note dated as of August 30, 2013 made by
Borrowers in favor of Lender in the maximum principal amount of $33,000,000 (the
“Prior Note”), and does not and shall not be deemed to constitute a novation
thereof. Such Prior Note shall be of no further force and effect upon the
execution of this Note.


[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, intending to be legally bound, and intending that this Note
constitute an agreement executed under seal, the undersigned have executed this
Note under seal as of the day and year first hereinabove set forth.
BORROWERS:


 
ALPHATEC HOLDINGS, INC.,
a Delaware corporation
By: /s/ Michael O’Neill  
Name: Michael O’Neill
Title: Chief Financial Officer


 




ALPHATEC SPINE, INC.,
a California corporation
By: /s/ Michael O’Neill  
Name: Michael O’Neill
Title: Chief Financial Officer


 
 
ALPHATEC INTERNATIONAL LLC,
a Delaware limited liability company
By: /s/ Ebun S. Garner,Esq.
Name: Ebun S. Garner, Esq.
Title: General Counsel and SVP, Alphatec Holdings, Inc., General Partner of
Alphatec Holdings, International C.V., Sole Member


 
 
ALPHATEC PACIFIC, INC.,
a Japanese company
By: /s/ Ebun S. Garner,Esq.
Name: Ebun S. Garner, Esq.
Title: Director







